[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               SEPT 13, 2006
                                No. 06-11909                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                     D. C. Docket No. 04-00365-CV-WDO-5

JAMES RAYMOND STEWART, JR.,
FRANKIE CAUSEY, GEORGE DEUHART,
MARIO T. SMITH, WILL MORTON,
JAMES B. ALEXANDER, JR.,
JEROME OWENS, JR.,
NATHAN JEROME HARRIS,
CHRISTOPHER FLEMING,
NICKALOUS GREEN, RAMONE LEWIS,
ANTWAN KIRKLAND, COREY MURPHY,
FRED WILLIAMS, R. W. WILLIAMS,
                                                  Plaintiffs-Appellants,

                               versus

BIBB COUNTY BOARD OF EDUCATION,
RAYNETTE EVANS, individually and in
her capacity as Athletic Director of the Bibb
County Schools,
                                                  Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                              (September 13, 2006)
Before CARNES, PRYOR and HILL, Circuit Judges.

PER CURIAM:

      Plaintiff Stewart, coach of a high school football team, and other plaintiffs,

former football players on the team, bring action against the Bibb County, Georgia,

Board of Education and the Athletic Director for the Bibb County Schools.

      Plaintiffs allege that they were damaged when the Georgia High School

Association forfeited the school’s games for the season having found that a

residence eligibility rule had been violated by the team’s including a non-county

resident. The Athletic Director and Board of Education members failed to appeal

the ruling. Damages were alleged to have been sustained by the loss of

opportunities to participate in playoff games, loss of exposure to college recruiting

coaches, etc.

      Defendants’ motion to dismiss, converted to a motion for summary

judgment, was granted. Plaintiffs appeal.

      We have carefully reviewed the record, the briefs of the parties and the

Order and Judgment of the Honorable Wilbur D. Owens, Jr., United States District

Judge in Stewart v. Bibb County Bd. of Ed., No. 5:04 CV 365, 2006 WL 449197

(M.D. Ga. Feb. 23, 2006).




                                            2
     Finding no reversible error therein, the summary judgment in favor of

defendants/appellees is AFFIRMED.




                                       3